Title: To George Washington from Colonel Goose Van Schaick, 7 August 1779
From: Van Schaick, Goose
To: Washington, George


        
          sir
          Albany August 7 1779
        
        I Have the Honour to Acknowladge the Recept of your Exellencyes favour of the 3 Instant, the Instructions Contained In it Shall Be Duly Attended to. I have not heard from fort Schuyler since I Did myself the Honour of Writing to your Exellency on the 29 Ultimo the Commisions for the first York Regiment have Since Come to hand By Accounts from Skensburgh it Appears that the Enemy Shipping mentioned In a Letter by General Schuyler to have been at Crown point are no more than a forrageing party Collacting Grain & Grass a Long Lake Champlain. Your Exellencys most Obdient Humble Servant
        
          G.V. Schaick
        
      